  8:20-cv-00004-RGK-SMB Doc # 32 Filed: 08/18/20 Page 1 of 2 - Page ID # 345




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

HENDERSON STATE BANK,

                        Plaintiff,                                      8:20CV4

        vs.
                                                                         ORDER
RONALD THROGMARTIN,

                        Defendant.


       This matter is before the Court on the Motion to Withdraw as Counsel and to Extend
Deadline for Filing Responsive Pleading (Filing No. 30). Patrick Cooper and Daniel Gutman have
moved to withdraw as counsel for Defendant. These attorneys have advised the Court that
Defendant directed them to withdraw and that they provided a copy of this motion to Defendant.
The motion will be granted.

       IT IS ORDERED:

       1.      The Motion to Withdraw as Counsel and to Extend Deadline for Filing Responsive
Pleading (Filing No. 30) is granted.

       2.      Patrick Cooper and Daniel Gutman shall immediately serve a copy of this Order on
Defendant and thereafter file proof of service showing compliance with this Order, listing the
names and addresses of the persons to whom notice was sent. Defendant shall file a written notice
with the Clerk of Court, notifying the Court of Defendant’s current residential and mailing address;
email address; and telephone number. Defendant shall do so within five (5) business days of being
served with this Order. Patrick Cooper and Daniel Gutman will not be relieved of applicable
duties to the Court, Defendant, and opposing counsel until proof of service is filed and
Defendant provides the contact information listed in this Order.

       3.      Upon the filing of proof of service and contact information pursuant to Paragraph
2 of this Order, Defendant will be deemed to be proceeding pro se, that is, without the assistance
of counsel, unless substitute counsel has entered a written appearance on his behalf. Defendant
  8:20-cv-00004-RGK-SMB Doc # 32 Filed: 08/18/20 Page 2 of 2 - Page ID # 346




may retain substitute counsel at any time. However, until such time as substitute counsel enters a
written appearance, Defendant shall comply with all orders of this Court, the Federal Rules of
Civil Procedure, and the Local Rules of Practice. Failure to comply with these requirements may
result in the imposition of sanctions, including payment of costs and attorneys’ fees, and/or entry
of default judgment. Upon receipt of the information listed in Paragraph 2 of this Order, the Clerk
of Court shall terminate Patrick Cooper and Daniel Gutman’s appearances and terminate further
notices to them in this case.

       4.      Defendant’s deadline to file an answer to the Complaint or other responsive
pleading is extended to September 17, 2020.

       Dated this 18th day of August, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                2
